Citation Nr: 1129952	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left shoulder disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to left shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk


INTRODUCTION

The Veteran had active service from June 1974 to June 1977 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Lousiana.  In the May 2009 rating decision, the RO continued a 20 percent evaluation for the Veteran's left shoulder disability.  The Veteran has appealed the disability rating assigned.  

The Veteran filed a notice of disagreement (NOD) in June 2009.  The RO issued a statement of the case (SOC) in December 2009, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2010.  

For the reasons expressed below, the matters on appeal are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  This development includes obtaining all of the Veteran's Social Security records, VA treatment records since July 2005, and affording the Veteran a VA examination.

Historically, the Veteran was rated at 20 percent for left shoulder disability under Diagnostic Code (DC) 5202, for recurrent left shoulder dislocation.  See 38 C.F.R. 
§ 4.71(a).  In a November 2005 rating decision, the RO assigned a temporary 100 percent evaluation for convalescence following a Bristow procedure for recurrent dislocation of the left shoulder.  See 38 C.F.R. § 4.30.  An evaluation of 20 percent was assigned following the period of convalescence, effective June 1, 2005.  In December 2008, the Veteran filed a claim for an increased rating.  The Veteran asserts that his left shoulder disability has gotten worse over time and that he should be awarded a 100 percent rating for his left shoulder disability.

A VA orthopedic examination was conducted in December 2008.  The VA examination report reflects that the Veteran presented for a joints examination stating that he had been experiencing pain in his left shoulder ever since his left shoulder surgery.  He said that his shoulder proved especially painful during strenuous movement like pushing or pulling, and that he felt his "joint slips" at times.  No symptoms of arthritis were noted, and range of motion measurements noted flexion to 80 degrees, abduction to 85 degrees, and rotation to 40 degrees.  The Veteran's current treatment regimen was noted as Naproxene.  The X-ray showed no acute bony injury, and the diagnosis was tendonitis status post-Bristow procedure.

The Board recognizes that the most recent VA examination of the Veteran's left shoulder disability was almost four years ago, and the Veteran, in his various correspondences to VA, has suggested that his left shoulder disability has worsened.  The Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In addition, the Board finds that the RO should obtain all records pertaining to the Veteran's treatment for left shoulder disability since July 2005 and associate these records with the claims file.

The Board also finds that further RO action to further develop the record prior to appellate consideration is warranted.  In this regard, the Board notes that in the Veteran's Appellate Brief, his representative indicated that the Veteran is receiving Social Security Administration (SSA) disability payments based on a left shoulder disability, but such records have not been obtained and associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent"" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Id.  Thus, the Board finds that the RO should obtain and associate with the claims file a fully copy of the Veteran's SSA records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. 
§ 4.16(b).

In this case, the Veteran is currently service-connected for left shoulder disability, evaluated as 20 percent disabling.  Hence, the Veteran does not meet the schedular requirements as outlined in 38 C.F.R. § 4.16(a).  

The evidence reflects that the Veteran's previous occupation was that of a carpenter, plumber, and manual labor generally.  The Veteran indicated he was unemployed but not retired during his December 2008 VA examination.  The VA examiner noted in the Veteran's employment history that the Veteran's reasons for his unemployment were back, neck, and left shoulder problems.  

Given these allegations that the Veteran is unemployable due to left shoulder disability, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for left shoulder disabillity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to left shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU due to left shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The claims file currently includes outpatient treatment records from the Alexandria and Shreveport VAMCs dated through July 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding records of VA treatment and/or evaluation for the Veteran from the Shreveport and Alexandria VAMCs (since July 2005).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. §5103(b)(1) (West 2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to left shoulder disability. 

2.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Alexandria and Shreveport VAMCs (since July 2005).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.


4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for an increased rating for a left shoulder disability and a TDIU due to left shoulder disability.

The RO's letter should specifically explain how to establish entitlement to a TDIU due to left shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  The Veteran should be afforded a VA joints examination to evaluate his left shoulder disability.  All indicated tests and studies, including X-ray studies, are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the 
physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

The left shoulder examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, revised on April 20, 2009.  Range of Motion testing must be completed, and X-rays should be taken.  The examiner should further comment on the left shoulder disability's effect on the Veteran's employability.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for an increased rating and for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


